Order entered October 6, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00712-CV

                    IN THE INTEREST OF A.M., A CHILD

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-30187-2019

                                      ORDER

      Before the Court is appellant’s October 5, 2021 motion for an extension of

time to file his brief on the merits. We GRANT the motion and extend the time to

October 25, 2021. We caution appellant that further extension requests in this

accelerated appeal involving the termination of parental rights will be disfavored.


                                             /s/    AMANDA L. REICHEK
                                                    JUSTICE